21-10561-mew   Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17   Exhibit 1:
                      Bidding Procedures Pg 1 of 10



                                Exhibit 1

                           Bidding Procedures
    21-10561-mew       Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17                  Exhibit 1:
                              Bidding Procedures Pg 2 of 10



                                    BIDDING PROCEDURES3

       By motion (the "Motion"), dated March 29, 2021, Greensill Capital Inc., as debtor
and debtor in possession (“Greensill US” or the “Debtor”) in the chapter 11 case
pending under case number 21-10561 (MEW) (the “Chapter 11 Case”) in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) sought, among other things, approval of the process and procedures for the sale
of 100% of the outstanding shares in Finacity Corporation, a Delaware corporation (the
“Finacity Equity”).

       A stock purchase and settlement agreement (including all exhibits, schedules and
ancillary agreements related thereto, the "Stalking Horse Purchase Agreement"), a copy
of which is attached as Exhibit B to the Motion, has been entered into, subject to the
Bidding Procedures described below (the “Bidding Procedures”), among the Debtor,
Finacity Corporation, and Adrian Katz, Dana Katz, and the Katz Family Trust, as
purchasers (collectively, the “Stalking Horse Bidder”), which Stalking Horse Purchase
Agreement contemplates a transaction for the sale of the Finacity Equity to the Stalking
Horse Bidder (the "Sale Transaction"). The Sale Transaction will be (a) subject to the
auction and marketing process described in these Bidding Procedures and (b) approval
of the Bankruptcy Court at the Sale Hearing (as defined below).

       The Bankruptcy Court has entered an order approving these Bidding Procedures
(the “Bidding Procedures Order”). Among other things, the Bidding Procedures Order
authorized the Debtor to pursue the Sale Transaction through the Bidding Procedures
and scheduled a hearing to consider approval of the Sale Transaction (the “Sale
Hearing”). The Sale Hearing is currently scheduled for April 27, 2021 at 11:00 a.m. (ET).

1.      Important Dates and Contact Information

        Following entry of the Bidding Procedures Order, the Debtor will:

        (a)     solicit and assist Potential Bidders (as defined below) in conducting their
                respective due diligence and accept Qualified Bids (as defined below)
                until the deadline for receipt of Qualified Bids, which is 4:00 p.m. on
                April 21, 2021 (the “Bid Deadline”).

        (b)     negotiate with Qualified Bidders (as defined below) in preparation for an
                auction (the "Auction"), if necessary, to begin at 10:00 a.m. (ET) on April
                23, 2021, to be held virtually pursuant to a Zoom link to be provided to
                Qualified Bidders in advance of the Auction; and

        (c)     select the Successful Bidder (as defined below) at the conclusion of the
                Auction and seek authority to sell the Finacity Equity to such Successful
                Bidder at the Sale Hearing to be held by the Bankruptcy Court at 11:00
                a.m. (ET) on April 27, 2021.

3
      Capitalized terms not otherwise defined herein have the meanings given to them in the Bidding
      Procedures Order or the Motion, as applicable.
 21-10561-mew      Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17         Exhibit 1:
                          Bidding Procedures Pg 3 of 10



        Information that must be provided under these Bidding Procedures must be
provided to the following parties (collectively, the “Notice Parties”) (i) counsel to the
Debtor, Togut, Segal & Segal LLP, Kyle J. Ortiz, Esq. (kortiz@teamtogut.com) and Bryan
M. Kotliar, Esq. (bkotliar@teamtogut.com), (ii) investment banker for the Debtor, GLC
Advisors & Co., LLC (adam.fiedor@glca.com) (the “Investment Banker”), and
(iii) counsel for any statutory committee appointed in this Chapter 11 Case (each, a
“Committee”).

      All dates and times set forth in these Bidding Procedures may be adjusted by the
Debtor after consultation with counsel for any Committee.

2.    The Sale Hearing.

       At the Sale Hearing, the Debtor will seek the entry of an order in substantially
the form of the order attached as Exhibit C to the Motion (the “Sale Order”), inter alia,
authorizing and approving the Sale Transaction (a) if no other Qualified Bid with
respect to the Finacity Equity is received by the Debtor, to the Stalking Horse Bidder
pursuant to the terms and conditions set forth in the Stalking Horse Purchase
Agreement or (b) if another Qualified Bid is received by the Debtor with respect to the
Finacity Equity, to the Stalking Horse Bidder and/or such other Qualified Bidder(s) as
the Debtor, in the exercise of its good faith business judgment determines to have made
the highest or otherwise best offer to purchase the Finacity Equity, consistent with the
Bidding Procedures. The Sale Hearing may be adjourned without further notice by
announcement at the Sale Hearing or by the filing of a notice or agenda on the docket of
the Chapter 11 Case.

3.    Determination by the Debtor

       The Bidding Procedures as described herein are calculated to obtain the highest
or otherwise best offer for the Finacity Equity. The Debtor will (a) determine, with the
assistance of the Investment Banker, whether any person or entity is a Qualified Bidder,
(b) receive bids from Qualified Bidders, (c) negotiate any bids, and (d) conduct the
Auction (clauses (a) through (d) and Section 1 above, collectively, the "Bidding
Process"). Any person or entity who wishes to make a bid to purchase the Finacity
Equity in the Bidding Process must be a Qualified Bidder. The Stalking Horse Bidder is
a Qualified Bidder. Neither the Debtor nor any of its representatives will be obligated
to furnish any information of any kind whatsoever relating to the Finacity Equity or
Finacity to any person or entity who is not a Potential Bidder and who does not comply
with the requirements set forth herein.

4.    Stalking Horse Provisions

       In the event the Debtor consummates a transaction for the sale of the Finacity
Equity to any party other than the Stalking Horse Bidder (an “Alternative
Transaction”), the Debtor shall pay the Stalking Horse Bidder an amount equal to
$500,000 (the “Break-Up Fee”) by wire transfer to an account designated by the Stalking
Horse Bidder. The Debtor shall also pay the Stalking Horse Bidder by wire transfer to a
designated account, reimbursement of all reasonable and documented attorneys’ fees
and other costs and expenses of the Stalking Horse Bidder actually incurred in


                                            2
 21-10561-mew      Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17           Exhibit 1:
                          Bidding Procedures Pg 4 of 10



connection with Stalking Horse Bidder’s efforts to negotiate and consummate the
transactions contemplated by the Stalking Horse Purchase Agreement (including,
without limitation, the fees and expenses of counsel), upon the earliest to occur of the
following: (i) the termination of Stalking Horse Purchase Agreement based on the
Debtor’s breach thereof and (ii) the Debtor’s consummation of an Alternative
Transaction; provided, however, that such reimbursement shall be capped at $100,000
(the “Expense Reimbursement”). The Break-Up Fee and Expense Reimbursement (to
the extent due and owing) shall constitute a first priority administrative expense of the
Debtor’s bankruptcy estate under sections 503(b) and 507(a)(2) of the Bankruptcy Code.

5.     Due Diligence

        To participate in the Bidding Process, each interested party must deliver to the
Notice Parties: (a) an executed confidentiality agreement in form and substance
satisfactory to the Debtor; (b) a statement and other factual support demonstrating to
the Debtor’s satisfaction in the exercise of its reasonable business judgment that the
interested party has a bona fide interest in purchasing the Finacity Equity; and
(c) sufficient information, as determined by the Debtor, to allow the Debtor in the
exercise of its reasonable business judgment to determine that the interested party has
the financial wherewithal to complete the Sale Transaction. If the Debtor determines
that an interested party meets the foregoing requirements, (i) such interested party will
be deemed a “Potential Bidder” and (ii) the Debtor will deliver to such Potential Bidder
(a) an information package containing information and financial data with respect to
the Finacity Equity and Finacity (the “Information Package”), (b) an electronic copy of
the Stalking Horse Agreement, and (d) access to the confidential electronic data room
concerning Finacity (the “Data Room”).

        Following the determination by the Debtor that any interested party is a
Potential Bidder until the Bid Deadline (as defined below), in addition to access to the
Data Room, the Debtor will provide (and facilitate the provision of from Finacity) such
due diligence access or additional information to the Potential Bidder as may be
reasonably requested by the Potential Bidder that the Debtor determine to be reasonable
in the circumstances. All additional due diligence requests must be directed to the
Investment Banker at adam.fiedor@glca.com. The Debtor, with the assistance of the
Investment Banker, will coordinate all reasonable requests for additional information
and due diligence access from Potential Bidders. In the event that any such due
diligence material is in written form and has not previously been provided to any other
Potential Bidder, the Debtor will simultaneously provide such materials to all Potential
Bidders by furnishing such information to the Data Room.

       Unless otherwise determined by the Debtor, the availability of additional due
diligence to a Potential Bidder will cease if: (a) the Potential Bidder does not become a
Qualified Bidder during the period commencing on the Bid Deadline and concluding
on the Auction Date or (b) the Bidding Process is terminated.




                                             3
 21-10561-mew       Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17           Exhibit 1:
                           Bidding Procedures Pg 5 of 10



6.      Bid Deadline

       A Potential Bidder that desires to make a bid must deliver written copies of its
bid by e-mail in both Portable Document Format (.pdf) and Microsoft Word
(.doc/.docx) format to the Notice Parties so as to be received no later than the Bid
Deadline of 4:00 p.m. (ET) on April 20, 2021. The Bid Deadline may be adjourned by
the Debtor at any time by notice to Potential Bidders sent via e-mail and/or by the filing
of a notice on the docket of the Chapter 11 Case.

7.      Form and Content of a Qualified Bid

        A bid is a written proposal from a Potential Bidder that provides, at a minimum,
that:

        (a)   the Potential Bidder offers to purchase the Finacity Equity at the purchase
              price and upon the terms and conditions set forth in a copy of the Stalking
              Horse Purchase Agreement enclosed therewith, marked to show any
              proposed amendments and modifications, or such other form of
              agreement customarily used in stock sale transactions (the "Proposed
              Purchase Agreement");

        (b)   states that all necessary filings under applicable regulatory, antitrust and
              other laws will be made (pursuant to the terms and conditions in the
              Proposed Purchase Agreement) and that payment of the fees associated
              with such filings will be made by the Potential Bidder;

        (c)   is formal, binding and unconditional (except for those conditions
              expressly set forth in the applicable Proposed Purchase Agreement) and is
              not subject to any due diligence or contingency and is irrevocable until the
              selection of the Successful Bid (as defined below);

        (d)   does not entitle a bidder (other than the Stalking Horse Bidder) to any
              breakup fee, termination fee, expense reimbursement or similar type of
              payment or reimbursement and includes a waiver of any substantial
              contribution administrative expense claim under section 503(b) of the
              Bankruptcy Code;

        (e)   is determined by the Debtor, after consultation with counsel to any
              Committee, to be higher or better than the terms of the Stalking Horse
              Purchase Agreement, taking into account the Break-Up Fee, Expense
              Reimbursement, and the Minimum Overbid (as defined below);

        (f)   includes cash consideration sufficient to pay the Break-Up Fee and the
              Expense Reimbursement;

        (g)   is accompanied by the Good Faith Deposit; and

        (h)   is received by the Bid Deadline.



                                             4
 21-10561-mew       Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17           Exhibit 1:
                           Bidding Procedures Pg 6 of 10



       The Debtor may waive the requirement for a Potential Bidder to provide the
Good Faith Deposit. The Stalking Horse Bidder shall not be required to make the Good
Faith Deposit.

      The Debtor will have the right to determine that a bid is not a Qualified Bid if the
Debtor determines in good faith that the terms of the bid are substantially more
burdensome or conditional than the terms of the Stalking Horse Purchase Agreement
and are not offset by a material increase in purchase price or other terms, which
determination may take into consideration:

      (a)    indemnification and other provisions;

      (b)    whether the bid provides sufficient cash consideration to pay transfer
             taxes or other cash costs of the transaction (including professionals' fees);

      (c)    whether the bid includes a non-cash instrument or similar consideration
             that is not freely marketable; and

      (d)    any other factors the Debtor may deem relevant.

       A Potential Bidder must accompany its bid with: (a) written evidence of
available cash, a binding commitment for financing (not subject to any conditions other
than those expressly set forth in the applicable Proposed Purchase Agreement) or such
other evidence of ability to consummate the transaction contemplated by the applicable
Proposed Purchase Agreement as the Debtor may reasonably request, (b) a written
statement that the Potential Bidder has obtained all applicable internal approvals to
make a binding and irrevocable bid on the terms proposed, (c) a covenant to cooperate
with the Debtor to provide pertinent factual information regarding the Potential
Bidder's business operations reasonably required to analyze issues arising with respect
to any applicable antitrust laws and other applicable regulatory requirements, (d) if the
purchase price includes non-cash consideration or fewer contingencies than are in the
Stalking Horse Purchase Agreement, an analysis in reasonable detail of the value of the
non-cash consideration and sufficient back-up documentation that demonstrates that
the bid is a higher and better offer than the transaction contemplated by the Stalking
Horse Purchase Agreement, and (e) if the Qualified Bid includes a Proposed Purchase
Agreement that is not executed, a signed statement that such bid is irrevocable until the
selection of the Successful Bid.

       A Potential Bidder must deposit with an escrow agent selected by the Debtor
(the "Escrow Agent") a deposit equal to 10% of the proposed purchase price (any such
deposit, a "Good Faith Deposit"). The Good Faith Deposit must be made by wire
transfer and will be held by the Escrow Agent in accordance with the terms of the
escrow agreement.

      If a bid is received and, in the Debtor’s judgment, it is not clear whether the bid is
a Qualified Bid, the Debtor may consult with the Potential Bidder and seek additional
information in an effort to establish whether or not a bid is a Qualified Bid. For the
avoidance of doubt, the Debtor may qualify such bids for which it is pending the receipt



                                             5
 21-10561-mew       Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17            Exhibit 1:
                           Bidding Procedures Pg 7 of 10



of information pursuant to the foregoing sentence after the Bid Deadline but prior to the
start of the Auction.

       A bid received from a Potential Bidder that is determined by the Debtor to meet
the above requirements will be considered a "Qualified Bid," and each Potential Bidder
that submits a Qualified Bid will be considered a "Qualified Bidder." For purposes
hereof, the Stalking Horse Bidder is a Qualified Bidder and the Stalking Horse Purchase
Agreement executed by the Stalking Horse Bidder is a Qualified Bid. A Qualified Bid
and bids at the Auction may be valued by the Debtor based upon factors as it
determines in good faith to be relevant, including: (a) the purported amount of the
Qualified Bid, including non-cash consideration if applicable, (b) the value to be
provided to the Debtor under the Qualified Bid, (c) contingencies with respect to the
Sale Transaction and the ability to close the proposed Sale Transaction on a basis
acceptable to the Debtor, and any incremental costs to the Debtor in closing delays,
(d) the ability to obtain any and all necessary antitrust or other applicable regulatory
approvals for the proposed transaction, and (e) any other factors the Debtor may deem
relevant.

       The Debtor reserves the right to impose additional terms and conditions with
respect to Qualified Bidders. With respect to the Stalking Horse Bidder, the terms of the
Stalking Horse Purchase Agreement (as may be consensually modified, including at the
Auction) and not the terms of this paragraph will control in connection with the matters
described in the immediately preceding sentence.

       The Debtor shall make a determination regarding which bids qualify as
Qualified Bids and as Baseline Bids (as defined below) and shall notify bidders whether
they have been selected as Qualified Bidders by no later than 2:00 p.m. (ET) on April 22,
2021.

8.     Baseline Bid

        Qualified Bidders that have submitted Qualified Bids are eligible to participate in
the Auction. The Debtor will select what it determines to be the highest or best
Qualified Bid (or collection of Qualified Bids) (the "Baseline Bid") to serve as the starting
point at the Auction taking into account all relevant considerations, including payment
of the Break-Up Fee and Expense Reimbursement, the financial condition of the
applicable bidder and certainty of closing. As soon as reasonably practicable and not
later than the start of the Auction, the Debtor will identify the Baseline Bid and provide
to all Qualified Bidders and counsel for any Committee copies of all Qualified Bids
(with such distribution permissible by electronic means, including posting to the Data
Room). For the avoidance of doubt, any Baseline Bid must provide for at least $250,000
of incremental value to the Debtor after taking into account the payment of the Break-
Up Fee and Expense Reimbursement to the Stalking Horse Purchaser.

9.     "As Is, Where Is"

      Any Sale Transaction will be on an "as is, where is" basis and without
representations or warranties of any kind by the Debtor, its agent or the Debtor’s
chapter 11 estate, except and solely to the extent expressly set forth in the final purchase


                                             6
 21-10561-mew       Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17             Exhibit 1:
                           Bidding Procedures Pg 8 of 10



agreement approved by the Bankruptcy Court. Each Qualified Bidder will be required
to acknowledge and represent that it has had an opportunity to conduct any and all due
diligence regarding Finacity that is the subject of the Auction prior to making its bid
and that it has relied solely upon its own independent review and investigation in
making its bid. Except as otherwise provided in the final purchase agreement approved
by the Bankruptcy Court, all of the Debtor’s right, title and interest in the Finacity
Equity will be sold free and clear of liens, claims, interests and encumbrances as
proposed in the Sale Order (collectively, "Liens"), with any Liens to attach to the
proceeds of the Sale Transaction as provided in the Sale Order.

10.    Auction

        If more than one Qualified Bid is received by the Bid Deadline, the Debtor will
conduct the Auction. The Auction will take place at 10:00 a.m. (ET) on April 23, 2021
(such date, or such other date as the Debtor may notify Qualified Bidders who have
submitted Qualified Bids and counsel for any Committee, the "Auction Date") and be
held virtually pursuant to a Zoom link to be provided to Qualified Bidders prior to the
start of the Auction. Only a Qualified Bidder that has submitted a Qualified Bid will be
eligible to participate at the Auction, subject to such limitations as the Debtor may
impose in good faith. A reasonable number of representatives of the professional
advisors and members of any Committee will be permitted to attend and observe the
Auction.

      At the Auction, participants (including the Stalking Horse Bidder) will be
permitted to increase their bids. Bidding on the Finacity Equity will start at the
purchase price and terms proposed in the Baseline Bid and will proceed thereafter in
increments of $250,000 million (the "Minimum Overbid").

       The Debtor may adopt rules for the Auction at any time that the Debtor
determines in any material respect to be appropriate to promote the goals of the
Bidding Process and do not conflict with the Bidding Procedures Order or these
Bidding Procedures; provided that any Auction rules adopted by the Debtor will not
modify or conflict with the immediately prior paragraph or any of the terms of the
Stalking Horse Purchase Agreement (as may be consensually modified at any Auction)
without the consent of the Stalking Horse Bidder.

        The Debtor reserves the right to and may, after consultation with counsel for any
Committee, reject at any time before entry of the relevant Sale Order any bid (other than
the Stalking Horse Purchase Agreement) that, in the Debtor's judgment, is:
(a) inadequate or insufficient, (b) not in conformity with the requirements of the
Bankruptcy Code, the Bankruptcy Rules, these Bidding Procedures or the terms and
conditions of the Sale Transaction, or (c) contrary to the best interests of the Debtor and
its estates.

       Prior to the conclusion of the Auction, the Debtor will: (a) review and evaluate
each bid made at the Auction on the basis of financial and contractual terms and other
factors relevant to the sale process, including those factors affecting the speed and
certainty of consummating the Sale Transaction, (b) identify the highest or otherwise
best offer or collection of offers (the "Successful Bid") for the Finacity Equity, (c) inform


                                              7
 21-10561-mew      Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17          Exhibit 1:
                          Bidding Procedures Pg 9 of 10



and consult with the professional advisors to any Committee regarding the foregoing,
and (d) notify all Qualified Bidders participating in the Auction, prior to its
adjournment, of the successful bidder (the "Successful Bidder"), the amount and other
material terms of the Successful Bid. Absent irregularities in the conduct of the Auction
or reasonable and material confusion during the bidding, each as determined by the
Bankruptcy Court, the Debtor will not consider bids made after the Auction has been
closed. In the event the Stalking Horse Bid is the only Qualified Bid received by the
Debtor by the Bid Deadline, no Auction will be conducted, and Stalking Horse Bidder
will be the Successful Bidder. At the Sale Hearing, the Debtor will present the
Successful Bid to the Bankruptcy Court for approval. Following the entry of the Sale
Order, the Debtor will proceed to close the Sale Transaction upon the satisfaction or
waiver of all applicable conditions precedent to closing.

11.   Acceptance of Qualified Bids

       The Debtor presently intends to seek approval of, and thereafter consummate the
Sale Transaction with the Successful Bidder, subject to the entry of the Sale Order.

       If a failure to consummate the purchase is the result of a breach by the Successful
Bidder, the Debtor may retain the Good Faith Deposit of such Successful Bidder and
reserve the right to seek, in addition to the Good Faith Deposit, any and all available
damages from such Successful Bidder. With respect to the Stalking Horse Bidder and
the Stalking Horse Purchase Agreement, the terms of the Stalking Horse Purchase
Agreement (as may be consensually modified at any Auction with the consent of the
Stalking Horse Bidder) and not the terms of this paragraph will control in connection
with the matters described in this paragraph.

12.   Modification of Bidding Procedures

       The Debtor may amend these Bidding Procedures or the Bidding Process at any
time and from time to time in any manner that they determine in good faith will best
promote the goals of the Bidding Process, including extending or modifying any of the
dates described herein; provided that, with respect to the Stalking Horse Bidder and
the Stalking Horse Purchase Agreement, the terms of the Stalking Horse Purchase
Agreement (as may be consensually modified at any Auction) and not the terms of this
paragraph shall control.

13.   Return of Good Faith Deposit

       The Good Faith Deposits of all Qualified Bidders (except the Stalking Horse
Bidder) will be held in escrow by the Escrow Agent and while held in escrow will not
become property of the Debtor’s bankruptcy estate unless released from escrow
pursuant to terms of the applicable escrow agreement or pursuant to further order of
the Bankruptcy Court. The Escrow Agent will retain the Good Faith Deposits of the
Successful Bidder until the closing of the Sale Transaction unless otherwise ordered by
the Bankruptcy Court. The Good Faith Deposits (other than the Successful Bidder) of
the other Qualified Bidders will be returned within two Business Days of the entry of
the Sale Order. At the closing of the Sale Transaction contemplated by the Successful
Bid, the Successful Bidder will be entitled to a credit for the amount of its Good Faith


                                            8
 21-10561-mew      Doc 19-2 Filed 03/29/21 Entered 03/29/21 22:16:17        Exhibit 1:
                          Bidding Procedures Pg 10 of 10



Deposit. Upon the return of the Good Faith Deposits, their respective owners will
receive any and all interest that has accrued thereon.

14.   Consultation Matters

        If a Committee is appointed, in the event that any member of the Committee or
an affiliate thereof submits a Qualified Bid, the Committee’s professional advisor must
exclude such member from any discussions or deliberations between the Committee’s
professional advisors and the Committee regarding the sale of the Sale Transaction and
must not provide any information regarding the Sale Transaction to such member, and
any obligation of the Debtor hereunder or otherwise to consult with the affected party
will be without further action waived, discharged and released.




                                           9
